51 U.S. 81 (____)
10 How. 81
SYLVESTER B. PRESTON, WILLIAM KENDALL, WILLIAM NICHOLS, AND WILLIAM T. PHILLIPS, PLAINTIFFS IN ERROR,
v.
CHARLES BRACKEN.
Supreme Court of United States.

The cause was submitted on printed arguments by Mr. May, for the plaintiffs in error, and Mr. Walker, for the defendant in error.
Mr. Justice NELSON delivered the opinion of the court.
This is a writ of error to the Supreme Court of the late Territory of Wisconsin.
The suit was an action of ejectment brought by the plaintiff *82 below, the defendant in error, in the second; and removed to the third judicial district of the Territory, to recover possession of a small piece of land; and was commenced on the 15th of April, 1845.
Issue being joined between the parties, such proceedings were had thereon, that judgment was afterwards rendered against the defendants in the June term of said court in the year 1846.
The case was afterwards removed to the Supreme Court of the Territory, and the judgment of the court below affirmed by a divided opinion at the July term of that court, to wit, on the 2d of August, 1847.
The judgment was afterwards removed to this court by a writ of error for review. The citation is signed 22d November, 1847.
The case was, therefore, pending here on the 29th of May, 1848, at the time of the admission of the Territory into the Union as a State. It is one not of a Federal character, but belonging to the State judicature, and therefore falls within the decision of the case of McNulty v. Batty and others, just made, and the writ of error must be abated.

Order.
This cause came on to be heard on the transcript of the record from the Supreme Court of the Territory of Wisconsin, and was argued by counsel. On consideration whereof, it is now here ordered and adjudged by this court, that this writ of error be, and the same is hereby, abated.